                                                                                          fc^l

                 ^ i I :(
                 ! ^^                              ^€€
                                                    ,^ E              C^i- ^ J^
                                                   ^iS                                           ^\ c^
                 &^ ?.%                                    s ^g       ;^. ;C- L^-
     m
     ^ t^i       S ^ C i^                                         ~c/) ^ :-^ [c

             ^   ^ 11 ^                            ^
             c
                                                                      If ^ ^              r-
                                                                      1^ U?
                                                                  y^y^                               0
     ,D                 !Q :^                                      ^ c- ^
     ^                •"s ^.                                      ^ y ^"!^           ^
                 ^ ^ ~p ^                                                ^ '^
                 °\ ~^cl§^£ rS                         ^              15 i'
                                                                      ^ C? .7        ?
                      ^^^
                 ,^?_ ^ r
                                                                  ^ n'<^
                                                                       ^D-4&
                                                                           "'^
                 i$r ^ ?< ^
                 ;^ ^ ^ '                              ^              ^^"B
                 ^5 ^ '(?                                             'y^ "Q
                 ^ ^ ? ( -^
                 ^^1^                                  p^
                 iv Ip
                    ,S ^
                        £^                                               ^9\
     "& ^                   ^                      ^
-^
     0^                 ^   ^                                                       -f)
     s I;               !^'             ?J? ^
        ^                             ^ ^ -D ^
             CA 'r^         ^
     iC^ 1
                                      K II I D         b
     ^ 's- ^
     &1&                         ;0   ^ h 12' s<                          p^
                                                           '<^\
                                         ^ t I-
     1£&
                ^P!j§ \A^                                                        ;^
j^j??g??4                                                    c^^ "=-
                                             !?~A 1(^~'
^ i?<^ ^ ic ^" ^sri l^g
1^ ^ ^ ^                                                           ^             i^                h- \
                                                ^^
                                             lc\ ,^ "
i IIs                        ^^^
                              i$ ^ ^ ^ 1$
Hi1                                ^l&e"
                                    '^ ^Q\ i-
                                             k^ 1^ ^         c-^   ^ C2
                                         i^^ir ^ Ji^
                                         ^'IS? D-~

               y^ I /^ :-^"' /
       w i ^P:l?                                                             6
          0 ^ !C^B n ^ Is fc^l^
          \A
          n  ^fl^                                                       ?
11 g'^ 11                                                                                      g
    SS^sS '"^ \n ^,
     ^ i^n(
                             ^
                                                             ^
                                                             E
^   'Jr                      !C?
                                                                                               ^  t
                                                                                               :^ iff
                                                                   c^
                                                             'r                       ^
    ^-^                                                                          !c
                                                          ^^^                    -1   ^
                                                          i0 '^
    ^^                             i^.                    3 ^ !q                      ^
                                                                                      ~0       ojf
    ^ ^'
                                         e ^                                                       'Q
                                                                                 ^ -D
^ ^ ^ 1§ ^ ^                                                                                     ^
?F K
   ^^       ^
     ^p@FtS!Q                                                s^                       s
I i§c£ Sl ?                                       is                    ^'

I 5^tllf                           io-
                                         ^        r
                                                          a5
    E-. ^ ^" Ir i^ l^
    ^ y^ H v j— ^                                                                              L^ PL
    ^ Q.^ ^ I £L                                                                           ^
    1-/   i
    5 T I i
                                          i^.
             ~ur^W^W^                                                        -K5       ^
Q>^          ?sr ^ ^-^- ^ ^-^
  ^ &tiQ^                                       ,c^             p-                            ^
^-r
      '•r>
                                                                                             pg-^
;L^ ^        s ^11 ^m                                                                                                 §
!C7                                                                         -^Q
  ^                                                                                                                   i'
                                                                                                                      fe 3,
                                                                             <;                        ^              I? ^
                                                                                                                      0^
      ^                             :Q/                                                                               -=^~1
                              5                                                        !c>
                                                      i0>                                                                     ?°
                                                F~ 0 !^                            L3
                                                I?
                                                ^&K^                                         0.
      ^                             p-                                                                                3 !~1
                          ^                                                            ;'^
                                                ^^                                                     ^
                                                            K
                                                                                   ^              •a
                                                                                                       -//
                                                                                                             t   a


                                                :?
                                                                s
                                                                                             I
               iC^
                                                                                                       T         ^
                     1^                                                            0         ICL 0 ic/^
                                                                                             \~^ ~/ p            ij
                                                      s?                                     |(^' |^ 0
               0                                                         ^                   :2 1^ 0.
                                                                                             \~) 4^ CT<
                          c                                 ^t       e
                     •r                                                                                               D
                              ;^L                           i? ir=- 'K^ £
                                                            F^ '. r ^ ?- fc—'
               D     ^^3                              ?•    §ifolll
                                                                '^-y^
      5                             s
                                    !<^
                                                                         ^                                   p
1 i
